1    Kristin Zilbertstein, Esq. (SBN 200041)
     Jennifer R. Bergh, Esq., (SBN 305219)
2    LAW OFFICES OF MICHELLE GHIDOTTI
3    1920 Old Tustin Ave.
     Santa Ana, CA 92705
4    Tel: (949) 427-2010
     Fax: (949) 427-2732
5    Email: Kzilberstein@ghidottilaw.com
6
     Attorneys for Movant,
7    U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust, its successors and assigns
8
9                               UNITED STATES BANKRUPTCY COURT

10                NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

11
     In Re:                                              )   CASE NO.: 16-41297
12                                                       )
     Gabriel Orion Gutierrez,                            )   DCN: MRG-1
13                                                       )
14            Debtor.                                    )   CHAPTER 13
                                                         )
15                                                       )   MEMORANDUM OF POINTS &
                                                         )   AUTHORITIES IN SUPPORT OF
16                                                       )   MOTION FOR RELIEF
17                                                       )
                                                         )   DATE: November 15, 2018
18                                                       )   TIME: 1:30 p.m.
                                                         )   CTRM: Courtroom 220
19                                                       )   Location: US Bankruptcy Court
20                                                       )             1300 Clay Street
                                                         )             Oakland, CA 94612
21                                                       )
                                                         )   Honorable William J. Lafferty
22
23
24   COMES NOW, Movant U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust
25
     (“Movant”) and submits the following in support of its Motion for Relief From Stay.
26
     ///
27
28   ///


                                                     1
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR RELIEF FROM THE
                                        AUTOMATIC STAY

 Case: 16-41297         Doc# 69-7    Filed: 10/23/18     Entered: 10/23/18 15:57:10       Page 1 of
                                                  4
1                                                   I.
2                                           INTRODUCTION
3           U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust submits this Motion for
4    Relief From Stay (“Motion”) pursuant to 11 U.S.C. Section 362(d)(1) for authority to exercise
5    any and all of its rights and remedies under its loan documents and applicable law in
6    connection with real property commonly known as 2189 CALGARY LN, CONCORD, CA
7    94520 (the “Property”).
8           On May 11, 2016, Gabriel Orion Gutierrez (the “Debtor”) filed a petition under
9
     Chapter 13 of the United States Bankruptcy Code (“Instant Petition”). As is shown below,
10
     Movant is not adequately protected due to the contractual default under its loan. Movant’s loan
11
     is due for the September 1, 2016 payment and all subsequent payments.
12
13                                                   II.
14                                     STATEMENT OF FACTS
15          Debtor and Borrower, Grace C. Floyd, executed and delivered to World Savings Bank,
16   FSB, that certain fixed rate mortgage note pick a payment Loan dated November 21, 2007, in
17   the original principal amount of $360,500.00 (the “Note”). Concurrently therewith, and as
18   security for the Note, Debtor and Borrower executed and delivered to World Savings Bank,
19   FSB, a Deed of Trust which was recorded in the Offiicial Records of Contra Costa County
20   California as Document No.: 2005-03136959-00 on August 19, 2005, and which encumbers
21   the Property. Therafter all beneficial interst in the Deed of Trust were assigned by Assignment
22   of Deed of Trust.
23          Movant is the current owner of the Note and is in possession of the original Note.
24   All beneficial interest in the Note and Deed of Trust is currently held by Movant. Pursuant to
25   the Deed of Trust, Movant is entitled to recover attorneys’ fees and costs in connection with
26   the matter herein. Pursuant to the Deed of Trust, Movant is entitled to take the necessary steps
27   to protect its security interest in the Property, including advancing taxes, insurance, foreclosure
28   fees and costs and attorney’s fees and costs and to assess the costs plus interest, to the balance

                                                      2
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR RELIEF FROM THE
                                       AUTOMATIC STAY

 Case: 16-41297          Doc# 69-7    Filed: 10/23/18      Entered: 10/23/18 15:57:10       Page 2 of
                                                   4
1    due under the loan. Movant’s loan is post-petition due for the September 1, 2016 payment and
2    all subsequent payments as follows:
3           09/01/2016-04/01/2017           8 Payments @ $1,712.90         = $13,703.20
4           05/01/2017-01/01/2018           9 Payments @ $1,717.62         = $15,458.58
5           02/01/2018-10/01/2018           9 Payments @ $1,702.20         = $15,319.80
6           10/01/2018                      MFR Attorney Fees              = $1,081.00
7           Total Post-Petition Default                                    = $45,562.58
8           The current unpaid principal balance is no less than approximately $239,000.66.
9    The total owed to Movant is no less than approximately $274,342.04. The Debtor is not in
10   the process of a loan modification. Debtor indicates he intends to retain the property and
11   remain current on the mortgage payment, however Debtor has substantialy defaulted by failing
12   to tender numerous post-petition monthly mortgage payments.
13          Based on the foregoing, Movant seeks relief from stay under 11 U.S.C. 362(d)(1) and
14   11 U.S.C. 362(d)(2) herein to proceed with its non-bankruptcy remedies including, but not
15
     limited to, foreclosure upon, obtaining possession of and selling the Property.
16
                                                    III.
17
                                              DISCUSSION
18
                A. Cause Exists to Grant Relief Pursuant to Section 362(d)(1); Lack of
19
                    Adequate Protection
20
21          Movant submits that cause exists to grant relief under Section 362(d)(1). Bankruptcy

22   Code Section 362(d)(1) provides that a party may seek relief from stay based upon “cause,”

23   including lack of adequate protection. Adequate protection can be offered in the form of cash

24   or periodic payments or the existence of a sufficient equity cushion.

25          Movant submits that adequate protection in this case requires normal and periodic cash
26   payments to Movant, as called for by the Note. Debtor is in default for failing to tender
27   twenty-six (26) monthly mortgage payments. A continuing failure to maintain required
28   regular payments has been held, in and of itself, to constitute sufficient cause for granting a

                                                      3
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR RELIEF FROM THE
                                       AUTOMATIC STAY

 Case: 16-41297        Doc# 69-7     Filed: 10/23/18       Entered: 10/23/18 15:57:10       Page 3 of
                                                  4
1    motion to modify the stay. (In re Trident Corp., 19 BR 956,958 (Bankr. E.D. Pa. 1982), aff’d
2    22 BR 491 (Bankr. E.D. Pa. 1982 (citing In re Hinkle, 14 BR 202, 204 (Bankr. E.D. Pa. 1981);
3    see also In re Jones, 189 BR 13, 15 (Bank. E.D. Okla 1995) (citing Hinkle, 14 BR at 204)).
4    The failure to tender any mortgage payments is sufficient cause to terminate the automatic
5    stay. As a result, Movant is not adequately protected. In re Mellor, 734 F.2d 1396, 1400 (9th
6
     Cir. 1984). Based on the foregoing, cause exists to grant Movant’s request to terminate the
7
     automatic stay.
8
                                                    IV.
9
                                             CONCLUSION
10
11      Based on the foregoing, Movant requests that the Court grant the Motion authorizing

12   Movant to exercise its rights and remedies under applicable law and the loan documents with

13   respect to the Property and all related assets as identified in the Deed of Trust; that Movant be

14   awarded its attorney’s fees and costs and that the Court waive the 14 day stay pursuant to

15   Bankruptcy Rule 4001(a) (3); and for such other and further relief as the Court deems just and

16   proper.

17
18   Dated: 10/23/2018                             LAW OFFICES OF MICHELLE GHIDOTTI

19
20                                                 /s/ Krsitin Zilberstein
                                                   Krsitin Zilberstein, Esq.
21                                                 Attorney for Movant, U.S. Bank Trust N.A., as
                                                   Trustee of the Igloo Series III Trust
22
23
24
25
26
27
28

                                                     4
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR RELIEF FROM THE
                                       AUTOMATIC STAY

 Case: 16-41297        Doc# 69-7     Filed: 10/23/18      Entered: 10/23/18 15:57:10       Page 4 of
                                                  4
